IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41433

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 717
                                                )
       Plaintiff-Respondent,                    )     Filed: September 10, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JON RAFEAL WOODS,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and concurrent, unified sentences of twelve years with
       three years determinate for trafficking in cocaine and trafficking in marijuana,
       five years with two years determinate on each count of delivery of a controlled
       substance, thirty days in jail for misdemeanor driving without privileges, and
       thirty days in jail for misdemeanor possession of drug paraphernalia, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jon Rafeal Woods was convicted of one count of trafficking in cocaine, Idaho Code § 37-
2732B(a)(2); one count of trafficking in marijuana, I.C. § 37-2732B(a)(1); two counts of delivery
of a controlled substance, I.C. § 37-2732(a); one count of misdemeanor driving without
privileges, I.C. § 18-8001(3); and one count of misdemeanor possession of drug paraphernalia,
I.C. § 37-2734A. The district court imposed two unified sentences of twelve years with three
years determinate for trafficking in cocaine and trafficking in marijuana, unified sentences of



                                               1
five years with two years determinate on each count of delivery of a controlled substance, and
thirty days in jail on each of the misdemeanors, with all sentences to run concurrently. Woods
appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Woods’s judgment of conviction and sentences are affirmed.




                                                   2